DETAILED ACTION
This office action is responsive to the amendment filed 1/14/2022.  Claims 32, 35-41, and 43-55 remain pending and under prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38-40 and 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 38, the recitation of “the capillary collection” lacks proper antecedent basis.  While it is assumed that the term refers to the collection of the sample in Claim 35, clarification is required.
Regarding Claim 43, the term "preferentially" in claim 43 is a relative term which renders the claim indefinite.  The term "preferentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, a skilled artisan would not be able to determine when the channels “preferentially” direct the sample over a surface of the separation material.	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
32 and 51-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samsoondar (US Pub No. 20110079547) in view of Haynes et al. (US 4,980,297 hereinafter “Haynes”).

In regard to Claim 32, Samsoondar disclose a device for collecting a fluid whole blood sample from a subject, comprising:
a body comprising an inlet 612 to a collection channel (downstream of Figure 6E) for collecting the whole blood sample that bifurcates into two distinct fluid paths (0170), 
wherein a portion of the whole blood sample on a first of the distinct fluid paths (634 to 620a, 137a shown as middle path, OR 636 to 672 to 137c shown as inner path in Figure 6E) is passed over a filter membrane member 694 of hollow fibers 660a, seen in Figure 2 and 5 (0011, 0012, 0110, 0111, 0115, 0155), having a distributor layer 682, 684 thereon, best seen in Figure 2 and 5 (0201),
while another portion of the whole blood sample on a second of said distinct fluid paths (674 to 620b to 137b shown as outer most and longest path) completely bypasses the first of the distinct fluid paths to provide a type of unfiltered whole blood sample, best seen in Figure 6E (0170).
However, Samsoondar does not expressly disclose a base, engagable with the body, wherein the base supports a sample container, the container being engagable to be in fluid communication with the collection channel to draw sample into the sample container.  It is noted that Samsoondar discloses removal of the plasma after filtration (0012).

51: Haynes teaches the device of claim 32 wherein at least a portion of the collection channel is defined by a needle (cannula 58/59 Haynes column 7, Figures 7-12).
It would have been obvious to a person of ordinary skill in the art having the teachings of Samsoondar and Haynes before them at the time of the invention to modify the device taught/disclosed by Samsoondar to include a base/needle hub and collection container as taught by Haynes in order to collect samples for analysis and aid in drawn fluid across the separator, see summary and columns 7 and 8. 


52:    Samsoondar discloses a sample distributor (one of flanges 682, 684) coupled to one surface of the filter membrane member 694, 660a to facilitate distribution of sample over said one surface, i.e. the flange provides fluid flow into chamber 636 and thus facilitates distribution over said surface of the filter membrane member, see Figure 2 and 5 and 6E (0201).
53:    Samsoondar discloses a shaped surface coupled to a second surface (other of flanges 682, 684) of the filter membrane member 694, 660a to facilitate collection of processed sample that passes through the filter membrane member, i.e. the flange maintains the filter membrane member in place and thus facilitates collection, best seen in Figure 6E (0201).


Claims 35-37, 41, 43-45, and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samsoondar (US Pub No. 20110079547).
In regard to Claim 35, Samsoondar discloses inter alia a device for collecting an unfiltered whole blood sample having at least a liquid portion and at least a formed component portion from a subject, the device comprising: 
at least one non-tissue penetrating sample inlet 612 to a collection channel (downstream of Figure 6E) for receiving said biological sample into the device, best seen in Figure 6E; 
at least a first port 622a,c seen in Figure 6E (0170);

wherein the collection channel bifurcates into two distinct fluid paths, wherein a portion of the biological sample on a first of the distinct fluid paths (634 to 620a, 137a shown as middle path, OR 636 to 672 to 137c shown as inner path in Figure 6E) is passed over a separation material 694 of hollow fibers 660a (Figure 2 and 5) through the use of a distributor – one of flanges 682, 684 – and outputs a filtered (liquid) biological sample at the first outlet port, i.e. plasma (0011, 0012, 0110, 0111, 0115, 0155, 0170, 0201, 0202),
while another portion of the biological sample on a second of said distinct fluid paths (674 to 620b to 137b shown as outer most and longest path) completely bypasses the first of the distinct fluid paths to provide an unfiltered biological sample at the second port, best seen in Figure 6E (0170),
wherein the separation material is configured to remove formed components, i.e. whole blood, from the sample prior to outputting at the first outlet port because it separates plasma from the whole blood (0011, 0012, 0110, 0111, 0115, 0155),
	wherein the distributor comprises a layer of material having a plurality of grooves – perforations – thereon, best seen in Figure 2, 5, 6E (0164, 0170, 0201, 0202).
	However, Samsoondar does not explicitly disclose the first and second ports are specifically outlets in Figure 6E.  

	It is noted that in Figure 6E, the port at 622a, c corresponds to the first outlet port 620e in Figure 16A-D and 20A-D as both are the ports that provide for the filtered plasma after separation by separation material 694 of hollow fibers 660a, as shown by the similar positioning of the ports 622a,c in Figure 6E and the outlet port 620e in Figure 16/20 with respect to the separation material in the figures.
	It is further noted that in Figure 6E, biosensor 652c can interface with the filtered plasma in ports 622a,c for analysis (0170).
Since Samsoondar already disclose the use of syringe 970a to extract the filtered plasma, best seen in Figure 20 (0011, 0012, 0110, 0111, 0115, 0155, 0170, 0201, 0202) and Figure 6E show that biosensors 652a,b and 652c can interface to interact with the unfiltered whole blood and filtered plasma, respectively, for its analysis, it would have obvious to one of ordinary skill in the art at the time the invention was made to make the first and second ports of Figure 6E both be outlets to effectively enable the filtered plasma to be removed for analysis, such as with a syringe in the manner taught in Figure 20, as well as enable the unfiltered whole blood to be removed from the device for desired sampling in other devices and/or mediums.


37.    Samsoondar discloses the device of claim 35 wherein the separation material and the distributor are configured to have an interface that provides a multi-mode sample propagation pattern wherein at least a first portion is propagating laterally within the separation material (634 to 620a, 137a shown as middle path in Figure 6E) and a second portion is propagating through channels of the distributor over the separation material (636 to 672 to 137c shown as inner path in Figure 6E).
41.    Samsoondar discloses the device of claim 35 wherein the inlet 612 directs the sample to primarily contact a planar portion of separation material surface 694 and not a lateral edge of the separation material since chamber 634 is oriented to contact a planar portion, best seen in Figure 6E.
43.    Samsoondar discloses the device of claim 35 wherein the first pathway comprises a portion configured in a distributed pattern of channels over the separation material 694 to preferentially direct the sample over a surface of the separation material in a pre-determined configuration (the hollow fibers 660a each considered a channel are oriented in a distributed pattern and thus the sample is directed accordingly, best seen in Figure 2 and 5).
44.    Samsoondar discloses the device of claim 35 wherein at least a portion of the separation material 694 is coupled to a vent 137a which contacts the separation material in a manner that 
45.    Samsoondar discloses the device of claim 35 further comprising containers with interiors under vacuum pressure that draw sample therein, i.e. using syringe 970b (0011, 0012, 0110, 0111, 0115, 0155, 0201, 0202).
48.    Samsoondar discloses the device of claim 35 wherein separation material is a mesh, i.e. porous material (0115).

Claims 38-40 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samsoondar (US Pub No. 20110079547), further in view of Vermesh et al. (US 2009/0053732 A1).
	Samsoondar as modified do not disclose the surface area and differing thickness of the separation material.  Vermesh et al teach that it is well-known in the art an analogous blood filtering device comprising:
38-40.    Vermesh et al discloses the device of claim 35 wherein there is at least 70 mm2 surface area of separation material per 30 uL of sample collected by the capillary collection channel (providing 3 squared cm of filter area, see para 210, for a 40 micro liter sample, see para 195-198).

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Samsoondar as modified to have the surface area and differing thickness above as taught by Vermesh to provide an effective separation material with desired properties for the blood filtering.


Claim(s) 47 and 49-50 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Samsoondar (US Pub No. 20110079547), further in view of Kopp et al (US Pub No. 4746436) and Davis (US 2007/0031283 A1).
Samsoondar as modified disclose the invention as claimed but do not expressly disclose the separation material is an asymmetric porous membrane made of polyethersulfone.  Kopp et al that it is well known in the art to filter plasma from whole blood using a filter membrane member that is porous and asymmetrical as an effective manner of doing so (abst, Col.3: 43-55).  Davis teaches a separating means wherein the interface 204 can be a membrane or mesh or fibrous web filter, see para 130, 247-261, 336, or wherein at least a portion of the separation material comprises an asymmetric polyethersulfone (para 247-261 wherein the separation filter may be asymmetrical PES).
. 

Claim(s) 54-55 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Samsoondar  (US Pub No. 20110079547) in view of Haynes et al, further in view of Kopp et al (US Pub No. 4746436) and Davis (US 2007/0031283 A1).
Samsoondar as modified by Haynes et al disclose the invention as claimed but do not expressly disclose the filter membrane member is an asymmetric polyethersulfone.  Kopp et al that it is well known in the art to filter plasma from whole blood using a filter membrane member that is porous and asymmetrical as an effective manner of doing so (abst, Col.3: 43-55).  Davis teaches a separating means wherein the interface 204 can be a membrane or mesh or fibrous web filter, see para 130, 247-261, 336, or wherein at least a portion of the separation material comprises an asymmetric polyethersulfone (para 247-261 wherein the separation filter may be asymmetrical PES).
It would have been obvious to a person of ordinary skill in the art having the teachings of the Samsoondar, Haynes et al, Kopp et al, and Davis before them at the time of the invention to modify the device taught/disclosed by Samsoondar as modified by Haynes et al to include the filter membrane member comprising asymmetric polyethersulfone as taught by Kopp et al . 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant contends that Samsoondar does not disclose a filter membrane member having a distributor layer thereon, with emphasis on “membrane” and “layer” (remarks pg.7).  
This is not found persuasive because Samsoondar explicitly refers to element 694 which has been defined as the filter membrane member as “porous membrane 694” (0111).  Furthermore, even if Samsoondar did not refer to said element as a membrane, it is clear that the hollow fibers 660a have the exact same membrane function as applicant’s – to filter the blood as desired.  It is noted that applicant appears to read limitations of configuration into the term “membrane.”  For example, it is noted that the claims do not require that the membrane is disposed in a flat configuration.  Thus, the hollow fibers 660a of Samsoondar constitute the recited filter membrane member as broadly as has been recited.
Relatedly, applicant appears to read limitation of certain configuration into the term “layer” for the distributor, especially as it is disposed on the filter membrane member.  Applicant contends that because “there is no groove structure shown over fibers 660” (remarks p. 10), Samsoondar does not disclose the distributor layer as claimed.  However, this is not persuasive because it appears that applicant is reading the term “layer” to mean that the distributor must be disposed “laterally” across the fibers constituting the filter membrane member of Samsoondar.  It is noted that the term layer, while seemingly evokes a certain 
Paragraph 0114 cited in the remarks on pg.8 by applicant to refute the existence of the perforations refers to the incorrect Samsoondar reference (20080097243), which has not been used presently used; the rejection above relies upon Samsoondar (20110079547), as previously laid out (also pointed out in Response to Arguments in Nonfinal dated 7/14/2021, pg. 14).  Therefore, it is noted that Samsoondar (20110079547) discloses the filter membrane member with a distributor layer therein with grooves, as broadly as has been claimed.  
Applicant also contends because Samsoondar does not disclose a first and second outlets.  However, applicant has not addressed the obviousness rejection as set forth for said limitations, reiterated herein:
Samsoondar disclose an embodiment comprising at least a first outlet port (620e) seen in Figure 16A-D and 20A-D to effectively allow removal of the filtered plasma through use of a syringe 970a (0011, 0012, 0110, 0111, 0115, 0155, 0201, 0202).

	It is further noted that in Figure 6E, biosensor 652c can interface with the filtered plasma in ports 622a,c for analysis (0170).
Since Samsoondar already disclose the use of syringe 970a to extract the filtered plasma, best seen in Figure 20 (0011, 0012, 0110, 0111, 0115, 0155, 0170, 0201, 0202) and Figure 6E show that biosensors 652a,b and 652c can interface to interact with the unfiltered whole blood and filtered plasma, respectively, for its analysis, it would have obvious to one of ordinary skill in the art at the time the invention was made to make the first and second ports of Figure 6E both be outlets to effectively enable the filtered plasma to be removed for analysis, such as with a syringe in the manner taught in Figure 20, as well as enable the unfiltered whole blood to be removed from the device for desired sampling in other devices and/or mediums.  Samsoondar also disclose a needle configuration, which further motivate combining with the needle configuration in Haynes.  
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus, the rejection is maintained.
The previous 112 rejections are moot in light of applicant’s amendments except for one.  Regarding the remaining 112 rejection, it is noted that it is unclear what is added by the term “preferentially” direct.  Since it is unclear what the metes and bounds of the term comprises in the context of the claim, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791